Citation Nr: 1236143	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a sinus disability, to include as secondary to service-connected migraine headaches.



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the Naval Reserves from July 2003 to January 2004, and from March 4, 2006 to April 10, 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, a review of the record found that further development is necessary for VA to satisfy its duty to assist the Veteran in the development of her claim.  

The Veteran seeks service connection for sinus disability.  Service treatment records show that the Veteran was seen for complaints of sinus congestion in June 1998 (prior to her recognized periods of active duty service) and for sinus headaches in September 2003 (during a period of active duty service).  She has reported that she received treatment at Ashford Presbyterian Community Hospital in San Juan, Puerto Rico during her service from July 2003 to January 2004.  VA sought records of this treatment, including making a follow-up request and calling the hospital, and was advised that the hospital would respond.  When they did not respond, the claim was readjudicated in a Supplemental Statement of the Case (SSOC), and the Veteran was advised that if the records were received, the claim would be readjudicated.  The proper course of action in such situation is that the Veteran should be advised that there was no response to VA's repeated requests for the private records and that ultimately it is her responsibly to ensure that private treatment records are received (and afforded the opportunity to do so).  

Furthermore, the Veteran has identified treatment by a private provider on a fee basis on behalf of the VA-Dr. Brossard of CentraCare Clinic in St. Cloud, Minnesota.  St Cloud Hospital responded to VA's request for records by indicating that there were none available.  However, the Board has become aware that while Dr. Brossard is employed by CentraCare Health System, the provider works at the River Campus.  Consequently, development for Dr. Brossard's records of the Veteran's at the River Campus facility is needed.  

In addition, the Veteran indicated that she had an appointment for evaluation of the claimed disability at the Brainerd VA Clinic on April 4, 2010.  While some April 2010 VA treatment records are associated with the claims file, they do not include a report of the April 4, 2010 appointment.   

Finally, while the Veteran was afforded a VA examination in connection with this claim, another examination appears necessary.  At the November 2009 VA examination, the Veteran reported complaints of sinus pain and tenderness.  However, a sinus series was negative and the examiner indicated that there was no evidence of sinus disease.  A subsequent (March 2010) CT scan also found no evidence of a sinus disorder.  In a later (October 2010) statement, the Veteran reported new complaints that may be related to a sinus disease (pressure and pain under her eyes and congestion).  Accordingly (and because the prior examination may have resulted in an opinion based on an incomplete record) another examination to determine whether the Veteran has a sinus disorder, and if so, its etiology is needed.

The case is REMANDED for the following:

1.  The RO should advise the Veteran that Ashford Presbyterian Community Hospital did not respond to repeated requests for records of her reported treatment at that facility between July 2003 to July 2004.  She should be further advised that while VA will assist her in securing these records, that ultimately it is her responsibility to ensure that private treatment records are received.  The RO should afford her the opportunity to submit such records.

The RO should also, with the cooperation of the Veteran (providing releases, as needed), make another attempt to secure from the CentraCare Clinic River Campus records of her fee basis VA treatment by Dr. Brossard.  If such records do not exist or have been lost or destroyed, the Veteran should be so notified.

The RO should obtain for the record a copy of the report of the Veteran's April 4, 2010 VA evaluation/treatment at the Brainerd VA Clinic.  If such report is unavailable, the reason for the unavailability must be noted in the record, and the Veteran should be so notified.

The RO should also ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation she has received for sinus problems during, in between and following her periods of active duty service (records of which are not already associated with the record on appeal), and to provide any releases necessary for VA to secure any private records of such evaluation or treatment.  The RO should obtain complete clinical records from all providers identified.  

2.  When all of the development sought above is completed, the RO should arrange for an otolaryngologic examination of the Veteran to determine whether she has a sinus disorder and, if so,  its likely etiology.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on review of the record and interview of the Veteran, the examiner should provide opinions that respond to the following:

a.  Does the Veteran have a chronic sinus disability? Please cite to the factual data that support the conclusion.

b.  If a chronic sinus disability is diagnosed, please identify such disability by medical diagnosis and opine whether or not it is at least as likely as not (a 50 % or better probability) that the disability is related to the Veteran's service, to include her complaints noted therein.  

c.  If a chronic sinus disability is diagnosed, and found to not be directly related to the Veteran's service, please opine further whether or not such disability at least as likely as not (a 50 % or better probability) was caused or aggravated by her service-connected migraine headache disorder.

The examiner must explain the rationale for all opinions.

4.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

